FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SILVANA MARIA GIANELLO                           No. 12-73687
CABRERA,
                                                 Agency No. A099-632-110
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Silvana Maria Gianello Cabrera, a native and citizen of Uruguay, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order returning

the record to the Immigration Court without further action, in light of Gianello

Cabrera’s withdrawal of her appeal from an immigration judge’s decision denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252.    We determine de novo our jurisdiction. Alarcon-Serrano v. INS, 220
F.3d 1116, 1119 (9th Cir. 2000). We dismiss the petition for review.

      Gianello Cabrera withdrew her appeal before the BIA. Because she failed to

exhaust her administrative remedies, we lack jurisdiction over the contentions in

this petition for review. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      On December 26, 2012, Gianello Cabrera filed a motion to lift the stay of

removal, and repeated this request in her opening brief. In light of our December

24, 2012, order lifting the temporary stay of removal, these motions are dismissed

as moot.

      PETITION FOR REVIEW DISMISSED.




                                         2                                   12-73687